Citation Nr: 0308899	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of the appellant's 
rights to U.S. Department of Veterans Affairs (VA) benefits 
under the provisions of 38 U.S.C.A. § 6104(a) (West 2002).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The appellant had service in the Philippine Scouts from 
February 1941 to January 1945, and service in the United 
States Army from January 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in April 2002, and a 
substantive appeal was received in August 2002.    


FINDINGS OF FACT

1.  By rating decision in February 1998, the RO denied the 
appellant's application to reopen his claim to revocation of 
the forfeiture of his rights to VA benefits under the 
provisions of 38 U.S.C.A. § 6104(a) (West 2002); the 
appellant did not file a timely notice of disagreement.  

2.  Evidence received since the February 1998 rating decision 
is cumulative and does not bear directly and substantially 
upon the subject matter of whether to reopen his claim to 
revocation of the forfeiture of his right to VA benefits; 
when considered alone or together with all of the evidence, 
both old and new, it has no significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision which denied the 
appellant's application to reopen his claim to revocation of 
the forfeiture of his rights to VA benefits under the 
provisions of 38 U.S.C.A. § 6104(a) (West 2002) is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the February 1998 rating decision 
is not new and material, and the claim revocation of the 
forfeiture of his rights to VA benefits under the provisions 
of 38 U.S.C.A. § 6104(a) (West 2002) has not been reopened.  
38 U.S.C.A. §§ 5108, 6104(a) (West 2002); 38 C.F.R. 
§ 3.156(a), 20.302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for application to 
reopen his claim.  The discussions in the rating decision and 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in an April 2002 statement of 
the case, the appellant was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes numerous 
documents submitted by the appellant, including VA medical 
records, a Social Security record, documents from the 
Republic of the Philippines, statements from the appellant 
and lay witness statements.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

38 U.S.C.A. § 6104(a)

Applicable law provides that any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies shall forfeit all accrued and 
future gratuitous benefits under laws administered by VA.  
38 U.S.C.A. § 6104(a) (West 2002).  

New and Material Evidence

By decision of March 1986, the Board found that the appellant 
had served from February 1941 to June 1946, and it was beyond 
a reasonable doubt that the appellant had voluntarily and 
actively participated as a member of the Japanese Bureau of 
Constabulary (BC) from October 1942 to at least September 
1944.  The Board also found that, through his activities as a 
voluntary member of the BC during that period, the appellant 
had rendered assistance to an enemy of the United States.  
The Board concluded that the appellant's military service 
from February 18, 1941 to June 30, 1946 constituted one 
period of service for purposes of determining eligibility for 
VA benefits, and that the appellant had forfeited all accrued 
or future gratuitous benefits under laws administered by VA 
pursuant to 38 U.S.C.A. § 3504(a) (now 38 U.S.C.A. 
§ 6104(a)).  

Following the March 1986 Board decision, the appellant filed 
a number of claims for revocation of his forfeiture of VA 
benefits, and the reconsideration of the 1986 Board decision.  
The most recent Board decision in July 1996 determined that 
the requisite new and material evidence had not been 
submitted to reopen the appellant's previously denied claim.  
Following the July 1996 Board decision, the appellant filed 
another application to reopen his claim for revocation of his 
VA benefits.  However, by letter dated February 1998, the RO 
notified the appellant that he had not submitted new and 
material evidence to warrant reopening of his claim for 
revocation of forfeiture.  The appellant filed what was 
purportedly a notice of disagreement, received in January 
1999.  However, it did not address the issue of the denial 
and the RO notified the appellant of this fact in March 1999, 
as well as providing the appellant with an opportunity to 
resubmit a notice of disagreement.  No notice of disagreement 
was provided thereafter.  The February 1998 rating decision 
is therefore final.  38 U.S.C.A. § 7105(c).

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As this claim was received prior to August 
29, 2001, the amendments are not relevant in the instant 
case.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Analysis

In connection with his current attempt to reopen his claim, 
the appellant submitted personal statements describing his 
wartime activities; two discharge certificates indicating 
that he had service in the Philippine Scouts from February 
18, 1941 to January 7, 1945, and service in the United States 
Army from January 8, 1945 to June 30, 1946; a copy of a 
statement dated in June 1946, purportedly signed by R.W. 
Frothinger, a 1st Lieutenant in the United States Army, 
attesting to the loyalty of the appellant to the United 
States during the Japanese occupation of the Philippines; a 
copy of his Certificate of Marriage; a WD AGO Form 53-55 and; 
a copy of his Certificate of Naturalization.  However, the 
above evidence was submitted by the appellant prior to the 
February 1998 decision.  They are therefore not new evidence, 
but cumulative and duplicative of other evidence in the 
claims file.    

Additionally, evidence received since the February 1998 
rating decision includes a written statement from the 
appellant's son.  The appellant's son stated that his father 
was not a member of the Japanese forces and argued that there 
are no documents showing that he was a member of the Japanese 
forces.  Evidence tending to show that the appellant was not 
an active participant of the BC would be new and material 
evidence to the claim, but no such evidence was provided by 
the appellant's son.  Assertions made by the appellant's son 
without personal knowledge as to any facts in support of such 
assertions is not material evidence to reopen a previously 
denied claim.  The son's statement is not based on any first-
hand knowledge of the facts averred and therefore does not 
enjoy the presumption of truthfulness in a determination as 
to whether the evidence is new and material.  See generally 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the 
son essentially reiterates the same contention which has been 
advanced by the veteran over the years.  It is therefore 
cumulative. 
  
The appellant's son also provided a copy of the appellant's 
Diploma of Merit for Meritorious Service rendered to the 
Philippines during World War II, a copy of his Certificate of 
Military Service, a copy of his Statement of Military 
Service, and a copy of a certificate for non-overpayment of 
salary during service.  However, while the documents 
submitted by the appellant's son are new evidence, they do 
not tend to show that the appellant was not an active 
participant of the BC who rendered assistance to an enemy of 
the United States.  The remaining documents submitted by the 
appellant's son were copies of documents already discussed 
earlier in the decision and found to be duplicative of other 
evidence already in the record.  As such, the statement from 
the appellant's son and the documents he provided VA are not 
new and material evidence.    

The appellant also submitted evidence such as VA medical 
records, a medical record from Diagnostic Imagining Report 
dated August 1998, documents and lay statements pertaining to 
this date of birth, Certificate of Baptism, Notice of Award 
of Supplemental Social Security income, and Certificate of 
Residency.  While this evidence is new, it is not evidence 
that tends to show that the appellant was not an active 
participant of the BC.  As such, it not material to this 
claim.  

In sum, the appellant has provided no new evidence that tends 
to show that he was not an active participant in the BC who 
rendered assistance to the enemy of the United States.  
Evidence received subsequent to the RO's February 1998 rating 
decision is cumulative or redundant and is not, either by 
itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the appellant's underlying claim to revocation for 
revocation of the forfeiture of his rights to VA benefits.  
As such, the evidence received subsequent to the RO's 
February 1998 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the appellant's claim for revocation of the 
forfeiture of his rights to VA benefits.  38 U.S.C.A. § 5108.  


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

